This action is solely to correct a typographical error on the PTO-37 mailed 08/10/2022. The entire contents of the previous detail for allowance are included below for convenience. Any referenced documents (e.g. Examiner’s amendment attached to the action, interview summary, electronic communications, etc.) were attached to the previous notice of allowance.
EXAMINER COMMENTS
This action is responsive to the Response filed on 09 June 2022. Claims 1-20 are pending Claims 1, 9, and 15 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant' s response dated 09 June 2022 (hereinafter Response), Applicant amended Claims 1, 9, 15, and 20; and argued against all objections and rejections previously set forth in the Office Action dated 15 March 2022.
Applicant’s amendment to claims 1, 9, 15, and 20 to further clarify the metes and bounds of the invention are acknowledged.
Applicant’s amendment as presented overcomes all previous rejections of record, however the amendment introduces new grounds of rejection under 35 USC 112(b) as indefinite and newly-relevant art was identified which would render the claims as presented unpatentable under 35 USC 103.
These new grounds of rejection are rendered moot by the Examiner’s amendment to the record below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Omar Wadhwa on 2 August 2022 and subsequent electronic communications.
The application has been amended as follows: The claims filed 06/09/2022 are to be further amended as provided in the file attached to this action which was provided by Applicant’s representative. To summarize, claims 1- 2, 6-7, 9-10, 14, and 16-17 are amended; claims 5, 13, 15, 18-20 are canceled; and claims 21-24 are new.



REASONS FOR ALLOWANCE
Claims 1-4, 6-12, 14, 16-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previously-cited reference BUCK (Pub. No.: US 2006/0037038 A1) broadly teaches recording all changes made to a user interface window while the user’s attention (e.g. gaze) is not on user interface window and when the user’s attention returns to the user interface window, presenting a report which highlights the changes that occurred to one or more values during the time the user was not viewing the window.  Notably, BUCK does not describe (as recited in claim 1) creating a status data structure for tracking value changes, wherein the status data structure includes a plurality of entries, wherein a particular entry of the plurality of entries has a single record for storing a last seen value and a current value, thus while BUCK records and analyzes all changes, BUCK cannot be relied upon to teach storing a particular last seen value of the at least one data value in the particular entry of the status data structure, wherein the particular last seen value indicates a particular value of the least one data value that was last seen by the user when the user’s focus is was on the GUI window, and storing a particular current value of the at least one data value in the particular entry of the data structure, wherein (1) the particular current value is the same as the particular last seen value if when the at least one data value does not change in the GUI, and (2) the particular current value is a different value that is different from the particular last seen value if when the at least one data value changes in the GUI, such that these values are compared and the changes are highlighted.
Newly discovered reference AMMIRATO (US Patent No. 5,303,146) teaches storing a previous value and a current value of a GUI interface (e.g. a spreadsheet) in a delta-record and then highlighting changes between versions (see e.g. FIG 4B element (421) described at (col 10  lines 22-38), where user invokes a capture area and tracks changes against the baseline version (col 9), using versioning, which as illustrated in FIG 5B, is a collection of delta records (multiple change records)). While the versioning in AMMIRATO is with respect to user-applied changes, the delta-record technique could be applied to BUCK to only record the changes while the user has physically looked away by considering the GUI when the user is looking at the GUI to be the “base” and the GUI when the user is not looking at the GUI to be “versions” (note col 13, particularly lines 53 and 61 of AMMIRATO, stored delta records associated with base, applied to any type of versioning). However each “version” is its own record, thus AMMIRATO may not be relied upon to teach creating a status data structure for tracking value changes, wherein the status data structure includes a plurality of entries, wherein a particular entry of the plurality of entries has a single record for storing a last seen value and a current value, which, even when considered in combination with BUCK, fails to teach how the status data structure is updated while the user’s attention is not on the GUI window.
Other references which were reviewed, in addition to those previously made of record include the following, but none cure the deficiency of BUCK in view of AMMIRATO:
JOGLKAR (US 20170153889 A1) which (FIG 2) tracks changes for a data structure (see e.g. FIG 7)
KOVAN (US 20020166118 A1) which uses two data structures for tracking changes to a web page (one stores initial values, one is updated to reflect changes, so called “dirty data fields”, for the purpose of sending a summary of user changes to a server)
ROSS, Margy. Design Tip #152 Slowly Changing Dimension Types 0, 4, 5, 6 and 7. Blog post at Kimball Group on February 5, 2013. Retrieved from [https://www.kimballgroup.com/2013/02/design-tip-152-slowly-changing-dimension-types-0-4-5-6-7] on [07/29/22]. 6 pages.
REIN (US 20140033101 A1) highlights, in response to user request, data which has changed for a GUI between sessions, where the data changes are tracked using a database (see e.g. claims 1, 7, 10); does not describe using the claimed status data structure for storing the edit history, but instead uses an edit log similar to BUCK (see FIG 20)
ALCORN (US 10528209 B2) In response to the data of a cell outside of the sub-table changing, such that the cell is not visible on the display device, an indicator is displayed in the cell of the sub-table that is visible that is closest within the table to the cell having the data that changed (highlighting occurs while user is viewing GUI)
HIRANO (US 9836194 B2) indicates changes made to user interface by other users while a first user is viewing the user interface
As the other independent claims recite elements similar to those in claim 1, independent claims 9 and 15 are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173